Citation Nr: 0704264	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression, post-traumatic stress 
disorder (PTSD), and organic brain syndrome (OBS).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability (to include depression and post-traumatic stress 
disorder (PTSD)).  During the course of this appeal, an 
October 2006 decision by the United States Court of Appeals 
for Veterans Claims (Court) vacated a March 2006 Board 
decision addressing the issue on appeal, pursuant to an 
October 2006 joint motion between the appellant and the 
Secretary of VA.  The Court remanded the case to the Board 
for additional evidentiary development.

As will be further discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.


REMAND

Service medical records show that he was treated for several 
traumatic facial injuries during active duty, including a 
fractured nose in January 1980, after he accidentally slipped 
and fell down some stairs, and another lesser injury to his 
nose in February 1980 that did not involve a fracture.  

Post-service medical records reflect that the veteran 
reported a history of sustaining several more traumatic 
injuries to his face and head during service when he was 
allegedly involved in a motor vehicle accident in 1980, when 
he was struck in the nose by a superior non-commissioned 
officer, and when he fell and struck his head against an 
armored vehicle hatch.    

The report of a March 2004 VA psychiatric examination shows 
that the examining psychiatrist expressed the opinion 
"(t)here is a possibility . . . that (the veteran's) motor 
vehicle accident leading to head injuries could have an 
impact on his mental functioning and there are some 
indications of cognitive impairment today."  In a July 2005 
statement, a private psychiatrist noted that the veteran 
related a history of having fallen down a set of stairs and 
injuring his face during service, and also being involved in 
a vehicular accident in service and injuring his nose.  In 
view of this history, the private psychiatrist stated that he 
was not able to rule out the possibility that these reported 
accidents contributed in some way to the veteran's 
psychiatric difficulties.

A review of the veteran's claims file shows that the 
questions pertaining to the etiological relationship between 
the veteran's psychiatric diagnoses on Axis I and his 
military service have been properly addressed.  However, the 
current medical evidence does not adequately address the 
possibility that the veteran has an OBS that is the result of 
traumatic head and face injuries sustained in service, or is 
the result of a long history of substance abuse extending 
back to his teen age years.  The veteran was 20 when he 
enlisted in the army.

In conjunction with the veteran's August 1979 enlistment 
physical examination, a report of medical history was 
obtained.  It was stated on the report that the veteran used 
drugs episodically, including marijuana, most recently being 
the night before the enlistment physical examination.  In 
February 1981, he was carried to an aid station in an 
unresponsive state, allegedly having consumed three beers the 
night before.  At the time, he admitted to personal problems, 
and was advised to make an appointment at the mental health 
clinic.  After service, in a November 1996 Crisis Response 
psychiatric evaluation, the veteran admitted to being a 
substance abuser since his teen age years, and had been a 
heavy drinker up to 1996.  He admitted to using alcohol, pot, 
acid, cocaine, various pills, Speed, and mushrooms.  He had 
undergone one inpatient deter/rehab hospitalization at the 
Eastern Maine Medical Center.  

As this issue has been duly raised by the medical evidence 
described in the foregoing discussion, the case should be 
remanded so that the veteran may be scheduled for the 
appropriate VA medical examination to clarify whether or not 
he has a diagnosis of an OBS and, if so, to obtain a nexus 
opinion in this regard.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). 

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain: 
(a) The names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA 
that treated the veteran for a 
psychiatric disorder since 1970.  Of 
particular interest would be the 
entire hospitalization record from the 
inpatient detox/rehab at the Eastern 
Maine Medical Center, referred to in 
the November 1996 psychiatric 
evaluation.  If, upon receiving this 
information, it appears that other 
medical records not already associated 
with the claims folder exist, the RO 
is to obtain those records.  

(b) The RO should make an attempt to 
secure the veteran's entire service 
personnel folder through official 
channels.

(c) The RO should attempt to obtain 
the veteran's high school records to 
ascertain whether he experienced any 
disciplinary problems during his high 
school years.

After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, VA should schedule the 
veteran for the appropriate medical 
examination to determine whether or not 
he has a diagnosis of an organic brain 
syndrome.  All indicated tests and 
studies, including MRIs or CT scans, if 
deemed necessary, are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  As 
part of the examination, the veteran's 
occupation and social history, prior to 
and following service, is to be 
obtained, in order to determine the 
possibility of the veteran having 
sustained other traumatic injury to his 
head and/or face outside of military 
service or having developed OBS through 
substance abuse.  A notation to the 
effect that this record review took 
place should be included in the report 
of each physician.  Following the 
examination, the examiner(s) should 
provide an opinion, based on the 
veteran's relevant medical history, as 
to following:

If the veteran has a diagnosis of 
OBS, is it as likely as not that 
this diagnosis is consistent with a 
traumatic injury or injuries to his 
head and/or face that occurred 
during active duty approximately 25 
years earlier, in or around 1980; 
or is it as least as likely as not 
that OBS is the result of substance 
abuse or other events unrelated to 
service?

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claims of entitlement to 
service connection for an acquired 
psychiatric disability, to include 
depression, PTSD, and organic brain 
syndrome, should then be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

